DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,237,391).
Regarding claim 1, claims 1 and 7 of U.S. Patent No. 10,237,391 discloses
a plurality of network components, including at least one switch and at least one adaptor (Claim 1: at least one adaptor and at least one switch,),
 each network component comprising:
a transceiver configured to send and receive control signals via a short-range wireless communications protocol (claim 1: a transceiver configured to send and receive control signals via a short-range wireless communications protocol);
a memory storing a Device Id (Claim 1: a memory storing a Location Id identifying the network system); and 
a central processor configured to execute instructions stored in the memory (Claim 1: central processor configured to execute instructions stored in the memory); and

wherein a control signal broadcast from a switch is received by each network component within range of the switch via the short-range wireless communications protocol (Claim 7: wherein a control signal broadcast from a switch is received directly by each switch and adaptor within range of the switch via the short-range wireless communications protocol) and 
rebroadcast until the control signal has reached each network component of the network system (Claim 7: the control signal rebroadcasts the control signal until the control signal has reached each switch and adaptor of the network system).
Regarding claim 2, claim 10 of U.S. Patent No. 10,237,391 discloses 
each adaptor further comprising a power/control module communicatively coupled between the transceiver and a corresponding target device configured: receive a control signal from the transceiver; and implement the control signal on the target device (Claim 10: sending the control signal to a power/control module of the adaptor, which is responsible for implementing the control signal on the at least one target device communicatively coupled to the adaptor).
Regarding claim 3, claim 12 of U.S. Patent No. 10,237,391 discloses the control signal comprising a target address corresponding to the Device Id of an adaptor (Claim 12: the control signal comprising a target address).
Regarding claim 4, claim 4 of U.S. Patent No. 10,237,391 discloses the control signal comprising a target address corresponding to a Group Id, wherein the Group Id corresponds to a plurality of adaptors (Claim 4: broadcast a control signal comprising one of a Device Id and a Group Id to each network component of the network system).

Regarding claim 6, claim 4 of U.S. Patent No. 10,237,391 discloses the I/C device configured to broadcast a control signal comprising one of a Device Id and a Group Id to each network component of the network system (Claim 4: the I/C device configured to broadcast a control signal comprising one of a Device Id and a Group Id to each network component of the network system).
Regarding claim 7, claim 5 of U.S. Patent No. 10,237,391 discloses the plurality of network components further comprising a bridge, the bridge comprising: a transceiver configured to send and receive control signals via the short-range wireless communications protocol; a memory storing a Device Id; and a central processor configured to execute instructions stored in the memory; and a network interface facilitating connectivity to a remote server via an outside network (Claim 5: further comprising a bridge, the bridge comprising: a transceiver configured to send and receive control signals via the short-range wireless communications protocol; a memory storing a Device Id; and a central processor configured to 
Regarding claim 8, claim 6 of U.S. Patent No. 10,237,391 discloses wherein the bridge is configured to: receive a control signal from the remote server via the outside network; and broadcast, using the transceiver, the control signal to the other network components (Claim 6: wherein the bridge is configured to: receive a control signal from the remote server via the outside network; and broadcast, using the transceiver, the at least one switch and the at least one adaptor).
Regarding claim 9, claims 1 and 9 of U.S. Patent No. 10,237,391 discloses 
a plurality of network components, including at least one initialization/configuration ("I/C”) device, at least one switch, and at least one adaptor (Claim 9), 
each network component comprising a transceiver configured to send and receive control signals via a short-range wireless communications protocol, a memory (Claim 9: a transceiver configured to send and receive control signals via a short-range wireless communications protocol,), and 
a central processor configured to execute instructions stored in the memory (Claim 1: a central processor configured to execute instructions stored in the memory,), 
the method comprising, using an I/C device in a master/slave communications session over the short-range wireless communications protocol: teaching each network component its address within the network system; teaching each switch which network components to control (Claim 9: wherein at least a portion of the configuration and programming information is transmitted to each switch and each adaptor of the network system in order to assign each switch 
Regarding claim 10, claim 11 of U.S. Patent No. 10,237,391 discloses wherein assigning each network component an address comprises: associating each network component with a Location Id associated with the network system; and assigning each network component a Device Id for addressing within the network system (Claim 11).
Regarding claim 11, claim 13 of U.S. Patent No. 10,237,391 discloses wherein teaching each switch comprises-waiting an address corresponding to at least one adaptor into each switch's memory (Claim 13).
Regarding claim 12, claim 13 of U.S. Patent No. 10,237,391 discloses wherein the address corresponds to one of a Device Id of a particular adaptor and a Group Id assigned to a plurality adaptors (Claim 13).
Regarding claim 13, claim 13 of U.S. Patent No. 10,237,391 discloses setting a type flag to resolve the proper address based upon whether the type flag indicates that the address is a Device Id or a Group Id (Claim 13).
Regarding claim 14, claim 10 of U.S. Patent No. 10,237,391 discloses defining control behavior for each network component prior to teaching each network component its address within the network system (Claim 10).
Regarding claim 15, claim 4 of U.S. Patent No. 10,237,391 discloses further comprising using an I/C device in a master/slave communications session over the short-range wireless communications protocol: teaching at least one adaptor a Group Id (Claim 4: the I/C device configured to broadcast a control signal comprising one of a Device Id and a Group Id to each network component of the network system).

Regarding claim 17, claim 9 of U.S. Patent No. 10,237,391 discloses 
providing a plurality of network components, the network components comprising at least one switch and at least one adaptor, each adaptor communicatively coupled to a target device (Claim 9);
broadcasting, from a switch via a short-range wireless communications protocol, a control signal addressed to at least one adaptor (Claim 9: generating and broadcasting, from the at least one switch, a control signal for controlling at least one target device, the control signal comprising a target address identifying the adapter(s) the switch is programmed to control); and
implementing the control signal with the at least one adaptor to which the control signal was addressed (Claim 9: implementing the control signal to control the at least one target device communicatively coupled to the adaptor).
Regarding claim 18, claim 9 of U.S. Patent No. 10,237,391 discloses providing at least one initialization/control (“I/C”) device; broadcasting, from an I/C device, a control signal addressed to at least one adaptor; and implementing the control signal with the at least one adaptor to which the control signal was addressed (Claim 9: generating, by an initialization/control device, configuration and programming information comprising, for each switch and each adaptor, at least a Location Id defining the network system and a unique Device Id defining the switch or adaptor).
Regarding claim 19, claim 14 of U.S. Patent No. 10,237,391 discloses receiving the control signal at network components within range of the switch; and rebroadcasting the control 
Regarding claim 20, claim 5 of U.S. Patent No. 10,237,391 discloses providing a bridge device having a network interface to a remote server via an outside network; and receiving at the bridge device, from the remote server, a control signal addressed to at least one adaptor (Claim 5: wherein the bridge is configured to: receive a control signal from the remote server via the outside network; and broadcast, using the transceiver, the at least one switch and the at least one adaptor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0121786) in view of Posa et al. (2013/0293361).
Regarding claim 1, Chen discloses a network system, comprising:

a transceiver (Fig. 3 reference 204) configured to send and receive control signals via a short-range wireless communications protocol (paragraph [0039]; e.g., the smart gateway 20 transmits the controlling commands) and (paragraph [0025] see smart gateway communicates with the home appliances 30 via Bluetooth, WiFi, etc…);
a memory storing a Device Id (paragraph [0026] see the system information includes a unique identification code (ID) of the home appliances 30); and 
a central processor (Fig. 3 see processor unit 202) configured to execute instructions stored in the memory (paragraph [0040]); and
at least one target device (Fig. 1 home appliance 30), 
wherein a control signal broadcast from a switch is received by each network component within range of the switch via the short-range wireless communications protocol (paragraphs [0025], [0029]; e.g., the first PLC modem unit 203 of the smart gateway 20 sends control signals that include the identification information of the target home appliance 30) and 
rebroadcast until the control signal has reached each network component of the network system (paragraphs [0055]-[0055]; e.g., the smart gateway 20 signals all the electronic devices on the power line in response to the register request to determine whether or not the ID of the registration controller 36 included in the register code received by the home appliance 30 is the same as the ID of the registration controller 36 included in the register request received by the smart gateway 20).
Chen discloses the target device (i.e., home appliance 30) including a wireless communication unit 320 to send/receive signals via Bluetooth, NFC, WiFi (see paragraph 
However, Posa discloses the target device communicatively coupled to each adaptor of the at least one adaptor (paragraph [0032]; e.g., the receivers inherently have adequate operating power, since they are connected to the AC line) and (Fig. 1A reference 106; paragraph [0035]; e.g., The remote control receiver is depicted at 106, which makes contact to the AC line at 108 and a load such as light bulb 110).
Therefore, taking the teachings of Chen in combination of Posa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have an adaptor communicatively coupled to the target device for advantages of a remotely operated switch to control lights or other devices or appliances (Posa: Abstract).
Regarding claim 9, Chen discloses a method for configuring a network system comprising a plurality of network components (Fig. 1), including
at least one initialization/configuration (“I/C”) device (Fig. 1 remote controller 10),
at least one switch (Fig. 1 smart gateway 20), 
each network component comprising a transceiver configured to send and receive control signals via a short-range wireless communications protocol (paragraph [0039]; e.g., the smart gateway 20 transmits the controlling commands) and (paragraph [0025] see smart gateway communicates with the home appliances 30 via Bluetooth, WiFi, etc…), 
a memory (paragraph [0026] see the system information includes a unique identification code (ID) of the home appliances 30), and
a central processor configured to execute instructions stored in the memory, the method comprising, using an I/C device in a master/slave communications session over the short-range 
teaching each network component its address within the network system (paragraphs [0025], [0029]; e.g., the first PLC modem unit 203 of the smart gateway 20 sends control signals that include the identification information of the target home appliance 30);
teaching each switch which network components to control (paragraphs [0055]-[0055]).
Chen discloses the target device (i.e., home appliance 30) including a wireless communication unit 320 to send/receive signals via Bluetooth, NFC, WiFi (see paragraph [0047]), but fails to specifically disclose at least one adaptor.
However, Posa discloses the target device communicatively coupled to each adaptor of the at least one adaptor (paragraph [0032]; e.g., the receivers inherently have adequate operating power, since they are connected to the AC line) and (Fig. 1A reference 106; paragraph [0035]; e.g., The remote control receiver is depicted at 106, which makes contact to the AC line at 108 and a load such as light bulb 110).
Therefore, taking the teachings of Chen in combination of Posa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have an adaptor communicatively coupled to the target device for advantages of a remotely operated switch to control lights or other devices or appliances (Posa: Abstract).
Regarding claim 17, Chen discloses a method for operating a network system, the  method comprising: 

a control signal addressed to at least one adaptor protocol (paragraphs [0025], [0029]; e.g., the first PLC modem unit 203 of the smart gateway 20 sends control signals that include the identification information of the target home appliance 30); and
 implementing the control signal with the at least one adaptor to which the control signal was addressed (paragraph [0040]).
Chen discloses the target device (i.e., home appliance 30) including a wireless communication unit 320 to send/receive signals via Bluetooth, NFC, WiFi (see paragraph [0047]), but fails to specifically disclose the target device communicatively coupled to each adaptor of the at least one adaptor.
However, Posa discloses the target device communicatively coupled to each adaptor of the at least one adaptor (paragraph [0032]; e.g., the receivers inherently have adequate operating power, since they are connected to the AC line) and (Fig. 1A reference 106; paragraph [0035]; e.g., The remote control receiver is depicted at 106, which makes contact to the AC line at 108 and a load such as light bulb 110).
Therefore, taking the teachings of Chen in combination of Posa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have an adaptor communicatively coupled to the target device for advantages of a remotely operated switch to control lights or other devices or appliances (Posa: Abstract).

receive a control signal from the transceiver (Chen: paragraph [0053]) and (Posa: paragraph [0035]); and
implement the control signal on the target device (Posa: paragraph [0035]; see a load such as light bulb 110).
Regarding claim 3, Chen in combination with Posa discloses the network system of claim 2, the control signal comprising a target address corresponding to the Device Id of an adaptor (Chen: paragraphs [0026], [0040]; e.g., the identification information is the ID of the home appliance 30).
Regarding claim 4, Chen in combination with Posa discloses the network system of claim 2, the control signal comprising a target address corresponding to a Group Id, wherein the Group Id corresponds to a plurality of adaptors (Chen: paragraphs [0032], [0042]) and (Posa: paragraph [0007] see operate with the correct code).
Regarding claim 5, Chen in combination with Posa discloses the network system of claim 1, the plurality of network components further comprising an initialization/control (“I/C”) device (Chen: Fig. 1 a remote controller 10), the initialization/control device comprising:
a transceiver configured to send and receive control signals via the short-range wireless communications protocol (Chen: paragraphs [0023], [0031]; e.g., The remote controller 10 sends a control command to the smart gateway 20 according to a user's input);
a memory storing a Device Id (Chen: paragraph [0033]); and 

Regarding claim 6, Chen in combination with Posa discloses the network system of claim 5, the I/C device configured to broadcast a control signal comprising one of a Device Id and a Group Id to each network component of the network system (Chen: paragraphs [0023], [0031], [0033]).
Regarding claim 10, Chen in combination with Posa discloses the method of claim 9, wherein assigning each network component an address comprises: 
associating each network component with a Location Id associated with the network system (Chen: paragraph [0026] see the system information includes a unique identification code (ID) of the home appliances 30); and 
assigning each network component a Device Id for addressing within the network system (Chen: paragraphs [0025], [0029]); and 
providing programming commands to each network component, the programming commands comprising at least one of maximum and minimum dimming levels, dimming curves, device power on/off behavior, voltage and current limits, delays times, and sensitivity (Chen: paragraph [0042]; e.g., the operation command included in the controlling signal, and the home appliance 30 executes the corresponding operation according to the operation command).
Regarding claim 11, Chen in combination with Posa discloses the method of claim 9, wherein teaching each switch comprises: writing an address corresponding to at least one adaptor 
Regarding claim 12, Chen in combination with Posa discloses the method of claim 11, wherein the address corresponds to one of a Device Id of a particular adaptor and a Group Id assigned to a plurality adaptors (Chen: paragraphs [0032], [0042]) and (Posa: paragraph [0007] see operate with the correct code).
Regarding claim 13, Chen in combination with Posa discloses the method of claim 12, further comprising: setting a type flag to resolve the proper address based upon whether the type flag indicates that the address is a Device Id or a Group Id (Chen: paragraphs [0032], [0042]) and (Posa: paragraph [0007] see operate with the correct code).
Regarding claim 14, Chen in combination with Posa discloses the method of claim 9, further comprising: defining control behavior for each network component prior to teaching each network component its address within the network system (Chen: paragraphs [0041]-[0042]).
Regarding claim 15, Chen in combination with Posa discloses the method of claim 9, further comprising using an I/C device in a master/slave communications session over the short-range wireless communications protocol: teaching at least one adaptor a Group Id (Chen: paragraphs [0023], [0031]).
Regarding claim 16, Chen in combination with Posa discloses the method of claim 9, further comprising using an I/C device in a master/slave communications session over the short-range wireless communications protocol: teaching each adaptor scheduled behavior (Chen: paragraphs [0023], [0031], [0037] see operation command and the identification information of the selected home appliance 30 to the smart gateway 20).

Regarding claim 19, Chen in combination with Posa discloses the method of claim 17,  further comprising: receiving the control signal at all network components within range of the switch substantially simultaneously; and rebroadcasting the control signal until each network component of the network system has received the control signal (paragraphs [0055]-[0055]; e.g., the smart gateway 20 signals all the electronic devices on the power line in response to the register request to determine whether or not the ID of the registration controller 36 included in the register code received by the home appliance 30 is the same as the ID of the registration controller 36 included in the register request received by the smart gateway 20).

Claims 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in combination with Posa, in view of Bard et al. (2015/0185752).
Regarding claim 7, Chen in combination with Posa discloses the network system of claim 1, but fails to specifically disclose the plurality of network components further comprising a bridge, the bridge comprising: a transceiver configured to send and receive control signals via the short-range wireless communications protocol; a memory storing a Device Id; and a central processor configured to execute instructions stored in the memory; and a network interface facilitating connectivity to a remote server via an outside network.

Therefore, taking the teachings of Chen in combination of Posa and Bard as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the bridge comprising: a transceiver configured to send and receive control signals via the short-range wireless communications protocol; a memory storing a Device Id; and a central processor configured to execute instructions stored in the memory; and a network interface facilitating connectivity to a remote server via an outside network in order to enable communication with other network.
Regarding claim 8, Chen in combination of Posa and Bard discloses the network system of claim 7, wherein the bridge is configured to: receive a control signal from the remote server via the outside network; and broadcast, using the transceiver, the control signal to the other network components (Bard: paragraphs [0022]-[0023]).
Claim 20 is rejected with the same reasons set forth to claims 7 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648